***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           OMAR J. MILLER v. JON DOE ET AL.
                      (AC 43845)
                 Bright, C. J., and Alvord and Norcott, Js.

                                  Syllabus

The plaintiff, an inmate in a state correctional institution, sought to recover
   damages from the defendant M, an employee of the Department of
   Correction, in his individual capacity, pursuant to federal law (42 U.S.C.
   § 1983), for the alleged violation of his federal constitutional rights in
   connection with a motor vehicle accident during which he sustained
   injuries. The plaintiff, who was being transported to and from a medical
   appointment in a vehicle operated by M, was placed in full restraints
   in the rear seat of the vehicle, in which there was not enough room for
   the plaintiff to sit upright. The plaintiff informed M that the vehicle was
   too small, but M said that he could not obtain a larger vehicle. The
   plaintiff did not ask M to secure his seat belt, and M did not check to
   see if the seat belt was fastened. On the return trip, M drove erratically
   and in excess of the speed limit, ultimately colliding with another vehicle.
   The plaintiff alleged that M had violated his civil rights under the eighth
   amendment to the United States constitution, claiming that M’s failure
   to abide by reasonable safety standards while transporting him gave
   rise to a claim of deliberate indifference. The trial court denied M’s
   motion for summary judgment, finding that there was a disputed question
   of fact as to whether M knew and was indifferent to an excessive risk
   to the plaintiff’s health and safety. On M’s appeal to this court from the
   denial of his motion for summary judgment, held that the trial court
   erred in holding that M was not entitled to qualified immunity, as the
   allegations in the plaintiff’s complaint and the record before the court
   did not give rise to a claim for deliberate indifference because no federal
   precedent clearly established that M’s conduct violated the eighth
   amendment constitutional right against cruel and unusual punishment:
   the Court of Appeals for the Second Circuit, in Jabbar v. Fischer (683
   F.3d 54), held that the failure of prison officials to provide inmates with
   seat belts does not, without more, violate the eighth amendment, and
   other federal courts have held the same and largely have held that
   dangerous road conditions, distracted driving and speeding while trans-
   porting inmates do not give rise to a claim for deliberate indifference;
   moreover, in the few instances in which a federal court has found
   that a constitutional violation occurred during the transportation of an
   inmate, the plaintiff typically has alleged that he was not seat belted,
   the defendant purposefully drove in a reckless manner and the plaintiff
   asked the defendant to fasten his seat belt or to drive more safely but
   the defendant ignored the requests, and, in the present case, the plaintiff
   neither alleged nor presented evidence that he requested to be seat
   belted, requested that M drive more safely or requested that M obtain
   a larger vehicle for safety rather than for comfort; furthermore, M’s
   conduct was not severe enough to constitute an obvious constitutional
   violation in the absence of clearly established law, as the present case
   involved a motor vehicle accident with circumstances under which no
   federal court has found an eighth amendment violation.
             Argued March 9—officially released July 26, 2022

                             Procedural History

  Action to recover damages for the alleged violation
of the plaintiff’s federal constitutional rights, and for
other relief, brought to the Superior Court in the judicial
district of Hartford, where the court, Elgo, J., denied
the motion to dismiss filed by the defendant Joshua
Medina; thereafter, the court, Moukawsher, J., denied
the motion for summary judgment filed by the defen-
dant Joshua Medina, and the defendant Joshua Medina
appealed to this court. Reversed; judgment directed.
  Janelle R. Medeiros, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Clare Kindall, solicitor general, for the appel-
lant (defendant Joshua Medina).
   Omar J. Miller, self-represented, the appellee (plain-
tiff).
                          Opinion

   BRIGHT, C. J. The defendant Joshua Medina, a cen-
tral transportation unit officer for the Department of
Correction (department), appeals from the trial court’s
denial of his motion for summary judgment in the action
brought by the self-represented plaintiff, Omar J. Miller,
pursuant to 42 U.S.C. § 1983, alleging deliberate indiffer-
ence in violation of the eighth amendment to the United
States constitution.1 On appeal, the defendant claims
that the court improperly denied his motion for sum-
mary judgment because he is entitled to qualified immu-
nity from the plaintiff’s claim.2 We agree and, accord-
ingly, reverse the judgment of the trial court.
   The record before the court, when viewed in the light
most favorable to the plaintiff as the nonmoving party,
reveals the following facts and procedural history. At
the time of the events underlying the present case, the
plaintiff was an incarcerated inmate in the custody of
the department at the MacDougall-Walker Correctional
Institution (MacDougall-Walker) in Suffield.3 On July 3,
2013, the plaintiff was transported by the defendant
from MacDougall-Walker to the University of Connecti-
cut’s Jack Dempsey Hospital (hospital) in Farmington
for a medical appointment. Prior to the trip, the defen-
dant placed the plaintiff in full restraints, which included
‘‘handcuffs, leg irons, a belly chain, a tether chain, and
a ‘black box.’ ’’4
   After the defendant placed those restraints on the
plaintiff, the defendant escorted him outside to a Ford
Crown Victoria motor vehicle (vehicle), which had been
assigned to the defendant for the plaintiff’s transporta-
tion. The defendant did not choose that particular vehi-
cle or have the authority or ability to obtain a different
vehicle. The vehicle had been modified to include a
metal barrier between the front and rear seats. Because
of that barrier, there was not enough space for the
plaintiff to sit upright in the rear seat. Upon seeing the
vehicle’s modified interior, the plaintiff informed the
defendant that the vehicle was too small, but the defen-
dant told him just to lie down on the rear seat instead
of sitting upright. The plaintiff then asked the defendant
if he could get a larger vehicle, to which the defendant
responded, ‘‘No,’’ and again told the plaintiff to lie down
on the rear seat, which he did.
   Once in the vehicle, the plaintiff was unable to put
his seat belt on because of his restraints and how he
was forced to lie on the rear seat. The defendant never
checked to see if the plaintiff’s seat belt was fastened
or offered to fasten his seat belt, despite a department
policy that requires inmates to be seat belted during
transit. The plaintiff also never asked the defendant to
secure his seat belt.
  While traveling to the hospital, the defendant exceeded
the speed limit, but he and the plaintiff reached the
hospital without incident. After the plaintiff’s appoint-
ment, he was placed in the same vehicle and again lay
down on the rear seat. During the trip back to MacDou-
gall-Walker, the defendant drove ‘‘erratically’’ by weav-
ing in and out of traffic, making sharp turns, and, at
one point, driving thirty miles per hour above the speed
limit. The plaintiff never commented on the defendant’s
driving or asked him to slow down.
   While traveling along Route 159 in Windsor Locks,
the defendant noticed a car ahead at the traffic light
that had stopped in both the left and right lanes and
appeared to be attempting to make a left hand turn
from the right lane. The defendant thought that there
was enough room for him to continue straight in the
right lane and slip past the stopped car. He was mis-
taken, however, and struck the right rear side of the
stopped car. During the collision, the plaintiff was
launched into the metal barrier and lost consciousness.
After he regained consciousness, ‘‘his body was wedged
between the [rear] seat and the metal barrier and his
head was pinned between the metal barrier and the
[vehicle] door.’’
   Immediately after the crash, the defendant called
emergency services and department personnel, who
quickly responded to the scene of the accident. The
defendant then checked on the driver of the other car5
and the plaintiff. According to the defendant’s evalua-
tion of the plaintiff, the plaintiff was not at risk of
immediate harm. The plaintiff later was transported by
ambulance to Hartford Hospital so that he could receive
medical treatment for the injuries he had suffered in
the crash. According to the plaintiff, the accident caused
injuries and pain to his head, neck, back, knee, and
shoulder.
   Thereafter, on September 12, 2013, the plaintiff filed
a complaint against the defendant and Jon Doe; see
footnote 1 of this opinion; alleging that the defendant
had violated the plaintiff’s civil rights under the eighth
amendment to the United States constitution.6 Specifi-
cally, the plaintiff claimed that the defendant and Doe’s
failure to abide by reasonable safety standards while
transporting him gave rise to a claim for deliberate
indifference pursuant to § 1983.7 On January 23, 2014,
the plaintiff filed an amended complaint. The defendant
then filed a request for the plaintiff to revise his com-
plaint, wherein he asked him to ‘‘[s]eparate [the] claims
against each defendant into separate counts.’’ On June
23, 2014, in accordance with that request to revise,
the plaintiff filed the operative complaint,8 in which he
alleged in relevant part that the defendant had acted
with deliberate indifference to his safety while trans-
porting him from the hospital to MacDougall-Walker
(count two).9 That claim was brought against the defen-
dant in his individual capacity.
  The defendant then filed a motion to dismiss, alleging
that the plaintiff’s claim was ‘‘barred by qualified immu-
nity’’ because the allegations in the operative complaint
did not establish that the defendant had violated clearly
established law, given that federal precedent does not
require an inmate to be seat belted during transit. The
plaintiff opposed the defendant’s motion to dismiss,
arguing that the defendant had violated his constitu-
tional right to be free from cruel and unusual punish-
ment when the defendant’s ‘‘reckless behavior led to
[the plaintiff] being subjected [to] physical harm when
[the defendant] was ‘driving erratically and in excess
of speed limits.’ ’’ The plaintiff further argued that,
because he had sued the defendant in his individual
capacity, qualified immunity did not apply.
   On May 5, 2017, by way of a memorandum of decision,
the court, Elgo, J., denied the defendant’s motion to
dismiss after finding that the plaintiff had ‘‘alleged suffi-
cient facts to support the claim that it was not objec-
tively reasonable for the defendant to believe his acts
were lawful.’’ The court specifically held: ‘‘[T]he plain-
tiff has . . . meticulously and carefully alleged that the
defendant was not only aware of the risk of harm to
the plaintiff but then disregarded that risk by acting
with deliberate indifference to his physical safety, spe-
cifically in his failure to abide by [department] adminis-
trative directives requiring [seat belts]. . . . Given the
allegations that the defendant knew that the plaintiff
would be at serious risk of injury in the event of a
collision, given that the defendant was alleged to be
aware of the requirement that inmates must be seat
belted, and given the allegations that the defendant
drove erratically and unsafely while the plaintiff was not
safely secured, this court concludes that the plaintiff’s
action is not barred by qualified immunity.’’ (Internal
quotation marks omitted.)
   On May 25, 2017, the defendant filed a motion for
reconsideration of the court’s denial of his motion to
dismiss, reiterating his claim that he had not violated
a clearly established right and was thus entitled to quali-
fied immunity. In a memorandum of decision dated
November 24, 2017, the court granted the defendant’s
motion for reconsideration but again denied the defen-
dant’s motion to dismiss.
   In its memorandum of decision, the court specifically
addressed the defendant’s contention that he had not
violated a clearly established constitutional right, stat-
ing: ‘‘Although there were no published decisions from
the [United States Court of Appeals for the] Second
Circuit addressing [the] specific factual situation [in the
present case] at the time of the alleged conduct . . .
the absence of case law directly on point is not disposi-
tive.’’ The court then held, based largely on precedent
from the Eighth Circuit, that the plaintiff’s complaint
sufficiently alleged ‘‘a violation of a clearly established
constitutional right—namely, that prison employees
may not subject an inmate to a substantial risk of seri-
ous harm while transporting them in a vehicle. Given
that the plaintiff has alleged that the defendant drove
erratically and recklessly, notwithstanding the defen-
dant’s knowledge of regulations requiring seat belts as
well as the plaintiff’s expressed concern for his safety,
the court concludes that the defendant is not entitled
to qualified immunity.’’
   Thereafter, the defendant filed a motion for summary
judgment, wherein he again argued that he was entitled
to qualified immunity because he had not violated a
clearly established constitutional right.10 The plaintiff
filed an objection to the defendant’s motion for sum-
mary judgment, arguing that the defendant was not
entitled to qualified immunity because (1) he was being
sued in his personal capacity, not his official capacity,
and (2) his failure to follow department policies when
transporting the plaintiff demonstrated the defendant’s
deliberate indifference to the plaintiff’s health and
safety.
  On January 13, 2020, the court, Moukawsher, J., held
a hearing on the defendant’s motion for summary judg-
ment. At the hearing, the defendant argued that sum-
mary judgment was proper because he was entitled to
qualified immunity on the plaintiff’s deliberate indiffer-
ence claim, given that he had not violated a clearly
established right and that ‘‘the circumstances [in the
present case do not] rise to the level of an obvious
excessive risk to the plaintiff’s safety.’’ In response, the
plaintiff argued that the defendant’s actions constituted
deliberate indifference because the defendant had put
the plaintiff in the vehicle fully shackled and without
a seat belt and then had driven ‘‘fast and erratically.’’11
    After the hearing, the court denied the defendant’s
motion for summary judgment from the bench, stating:
‘‘I find that there’s a disputed question of fact as to
whether the officer knew and was indifferent to an
excessive risk to the inmate’s health and safety. And
for those reasons, summary judgment [is] denied.’’ The
court further explained its decision in a written ruling
that was issued the same day: ‘‘[T]here is a genuinely
disputed question of fact as to whether the officer knew
and was indifferent to an excessive risk to the inmate’s
health and safety. A reasonable jury could believe such
was the case. If it does, any immunity claim would . . .
fail as a matter of law and reckless conduct would be
proved.’’ The court did not, in either its oral or written
ruling, analyze whether the plaintiff had alleged a con-
stitutional right that was clearly established at the time
of the challenged conduct. The defendant then appealed
from the court’s denial of his motion for summary judg-
ment.
   We begin by setting forth the applicable standards
of review. ‘‘The standard of review of a trial court’s
[ruling on] summary judgment is well established. Prac-
tice Book § 17-49 provides that summary judgment shall
be rendered forthwith if the pleadings, affidavits and
any other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. In deciding
a motion for summary judgment, the trial court must
view the evidence in the light most favorable to the
nonmoving party. . . . Our review of the trial court’s
decision to [deny] the defendant’s motion for summary
judgment is plenary. . . . On appeal, we must deter-
mine whether the legal conclusions reached by the trial
court are legally and logically correct and whether they
find support in the facts set out in the memorandum
of decision of the trial court.’’ (Internal quotation marks
omitted.) Gonzalez v. O & G Industries, Inc., 341 Conn.
644, 679–80, 267 A.3d 766 (2021). Moreover, ‘‘[w]hether
an official is entitled to qualified immunity presents a
question of law that must be resolved de novo on
appeal.’’ Fleming v. Bridgeport, 284 Conn. 502, 518, 935
A.2d 126 (2007).
   We now set forth the relevant law with regard to
qualified immunity. ‘‘[A] claim for qualified immunity
from liability for damages under § 1983 raises a question
of federal law . . . and not state law. Therefore, in
reviewing these claims of qualified immunity we are
bound by federal precedent, and may not expand or
contract the contours of the immunity available to gov-
ernment officials. . . . Furthermore, in applying fed-
eral law in those instances where the United States
Supreme Court has not spoken, we generally give spe-
cial consideration to decisions of the Second Circuit
. . . .’’ (Internal quotation marks omitted.) Morgan v.
Bubar, 115 Conn. App. 603, 625, 975 A.2d 59 (2009).
   ‘‘Qualified immunity balances two important inter-
ests—the need to hold public officials accountable
when they exercise power irresponsibly and the need
to shield officials from harassment, distraction, and
liability when they perform their duties reasonably.’’
Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808,
172 L. Ed. 2d 565 (2009). ‘‘[The] standard for determin-
ing whether an officer is entitled to qualified immunity
. . . is forgiving and protects all but the plainly incom-
petent or those who knowingly violate the law.’’ (Inter-
nal quotation marks omitted.) Amore v. Novarro, 624
F.3d 522, 530 (2d Cir. 2010). ‘‘Qualified immunity shields
federal and state officials from money damages unless
a plaintiff pleads facts showing (1) that the official
violated a statutory or constitutional right, and (2) that
the right was clearly established at the time of the
challenged conduct.’’ (Internal quotation marks omit-
ted.) Braham v. Newbould, 160 Conn. App. 294, 302,
124 A.3d 977 (2015); see also Morgan v. Bubar, supra,
115 Conn. App. 625 (‘‘[q]ualified immunity shields gov-
ernment officials performing discretionary functions
from liability for civil damages insofar as their conduct
does not violate clearly established statutory or consti-
tutional rights of which a reasonable person would have
known’’ (internal quotation marks omitted)). Courts are
‘‘permitted to exercise their sound discretion in decid-
ing which of the two prongs of the qualified immunity
analysis should be addressed first in light of the circum-
stances in the particular case at hand.’’ Pearson v. Cal-
lahan, supra, 236; see also Edrei v. Maguire, 892 F.3d
525, 532 (2d Cir. 2018) (plaintiff’s ‘‘[f]ailure to establish
either prong’’ entitles defendant to qualified immunity),
cert. denied,       U.S.    , 139 S. Ct. 2614, 204 L. Ed.
2d 263 (2019). In this opinion, we focus on the second
prong of the test, namely, whether the alleged constitu-
tional right was clearly established at the time of the
defendant’s conduct.
   ‘‘To determine whether a right is clearly established,
we look to (1) whether the right was defined with rea-
sonable specificity; (2) whether Supreme Court or court
of appeals case law supports the existence of the right
in question, and (3) whether under preexisting law a
reasonable defendant would have understood that his
or her acts were unlawful. . . . Even if [the Second
Circuit] or other circuit courts have not explicitly held
a . . . course of conduct to be unconstitutional, the
unconstitutionality of that . . . course of conduct will
nonetheless be treated as clearly established if deci-
sions by this or other courts clearly foreshadow a partic-
ular ruling on the issue . . . even if those decisions
come from courts in other circuits . . . .’’ (Citations
omitted; internal quotation marks omitted.) Scott v.
Fischer, 616 F.3d 100, 105 (2d Cir. 2010). ‘‘Courts do
not require a case directly on point, but existing prece-
dent must have placed the statutory or constitutional
question beyond debate.’’ (Internal quotation marks
omitted.) Walker v. Schult, 717 F.3d 119, 125–26 (2d
Cir. 2013). Moreover, ‘‘[t]he right the official is alleged
to have violated must have been clearly established in
a more particularized, and hence more relevant, sense.’’
(Internal quotation marks omitted.) Anderson v.
Creighton, 483 U.S. 635, 640, 107 S. Ct. 3034, 97 L. Ed.
2d 523 (1987); see also White v. Pauly, 580 U.S. 73,
79, 137 S. Ct. 548, 196 L. Ed. 2d 463 (2017) (‘‘clearly
established law should not be defined at a high level
of generality’’). ‘‘If an official’s conduct did not violate
a clearly established constitutional right . . . then he
is protected by qualified immunity.’’ Walker v. Schult,
supra, 126.
   We next set forth the relevant law with regard to
the eighth amendment and deliberate indifference, on
which the plaintiff’s § 1983 claim is based. ‘‘The [e]ighth
[a]mendment’s prohibition against cruel and unusual
punishment requires prison conditions to be humane,
though not necessarily comfortable.’’ (Internal quota-
tion marks omitted.) Jabbar v. Fischer, 683 F.3d 54, 57
(2d Cir. 2012). ‘‘A denial of safe and humane conditions
can result from an officer’s deliberate indifference to
a prisoner’s safety.’’ Brown v. Fortner, 518 F.3d 552,
558 (8th Cir. 2008). ‘‘[D]eliberate indifference includes
both subjective and objective components. First, the
alleged deprivation must be, in objective terms, suffi-
ciently serious. . . . Second, the [government official]
must act with a sufficiently culpable state of mind. . . .
An official acts with . . . deliberate indifference when
that official knows of and disregards an excessive risk
to inmate health or safety; the official must both be
aware of facts from which the inference could be drawn
that a substantial risk of serious harm exists, and he
must also draw the inference.’’ (Internal quotation
marks omitted.) Braham v. Newbould, supra, 160 Conn.
App. 302–303. ‘‘Deliberate indifference requires more
than mere negligence, but does not require acting for
the very purpose of causing harm or with knowledge
that harm will result. . . . [A]cting or failing to act with
deliberate indifference to a substantial risk of serious
harm to a prisoner is the equivalent of recklessly disre-
garding that risk.’’ (Citation omitted; internal quotation
marks omitted.) Brown v. Fortner, supra, 558.
   In the operative complaint, the plaintiff claims that
the defendant violated his constitutional rights under
the eighth amendment when the defendant subjected
him to cruel and unusual punishment by transporting
him in reckless disregard of reasonable safety stan-
dards, including by (1) failing to fasten the plaintiff’s
seat belt, despite the defendant’s knowledge that
department policy required inmates to be seat belted,
(2) refusing to acquire a larger vehicle in which the
plaintiff could sit properly, and (3) driving erratically
and well in excess of the speed limit.12 Given that the
plaintiff brings this claim pursuant to § 1983, and not
state common law,13 we must determine whether it is
clearly established under federal law that such conduct
violates the constitution. See Morgan v. Bubar, supra,
115 Conn. App. 625. Accordingly, we begin with an
overview of federal case law concerning the transporta-
tion of inmates.
   Very few cases from either the United States Supreme
Court or the Second Circuit have resolved constitu-
tional questions involving inmates and vehicles. Indeed,
the sole relevant case is Jabbar v. Fischer, supra, 683
F.3d 58–59. In Jabbar, the plaintiff, an incarcerated
inmate, was transported to and from a medical appoint-
ment on a ‘‘ ‘hub bus’ that did not have seatbelts for
inmate[s]’’ while ‘‘shackled from his wrists to his
ankles.’’ Id., 56. While in transit, ‘‘[t]he bus made a
forceful turn and [the plaintiff] . . . was thrown from
his seat. He hit his head on another seat and was
knocked unconscious. He sustained injuries to his face,
head, and back.’’ Id. Thereafter, the plaintiff sued the
defendants, ‘‘contending that their failure to provide a
bus seatbelt violated his [e]ighth . . . [a]mendment
rights.’’ Id. The defendants filed a motion to dismiss in
the United States District Court for the Southern Dis-
trict of New York, arguing that the failure to provide
inmates with seat belts does not violate the constitution,
which the District Court granted. Id. The plaintiff then
appealed to the Second Circuit. Id.
   On appeal, the Second Circuit concluded that ‘‘the
failure of prison officials to provide inmates with seat-
belts does not, without more, violate the [eighth amend-
ment]’’ because ‘‘the failure to provide a seatbelt is
not . . . sufficiently serious to constitute an [e]ighth
[a]mendment violation . . . [and] because the absence
of seatbelts on inmate bus transport is itself not an
excessive risk, without more, deliberate indifference—
that is, that defendants knew of, and disregarded, an
excessive risk to inmate safety—cannot be plausibly
alleged.’’ (Citations omitted; internal quotation marks
omitted.) Id., 58. This holding arguably left open the
possibility that conduct in addition to failing to provide
inmates with seat belts could give rise to a constitu-
tional violation, but the Second Circuit did not, and still
had not at the time of the challenged conduct in the
present case, elaborated on what specific additional
conduct would constitute a violation of the eighth
amendment.
  Other federal courts overwhelmingly have held that
the failure to provide an inmate with a seat belt does
not, on its own, give rise to a constitutional claim for
deliberate indifference. See, e.g., Dexter v. Ford Motor
Co., 92 Fed. Appx. 637, 643 (10th Cir. 2004) (‘‘failure to
seatbelt an inmate does not violate the [c]onstitution’’);
Spencer v. Knapheide Truck Equipment Co., 183 F.3d
902, 906 (8th Cir. 1999) (same), cert. denied sub nom.
Spencer v. Board of Police Commissioners, 528 U.S.
1157, 120 S. Ct. 1165, 145 L. Ed. 2d 1076 (2000); Daily v.
CCA-WCFA Whiteville Transportation Officers, United
States District Court, Docket No. 3:18-CV-0146 (WLC)
(M.D. Tenn. April 2, 2018) (listing federal cases that
have held that transporting inmates without seat belts
does not amount to deliberate indifference); see also
Dexter v. Ford Motor Co., supra, 641 (‘‘The risk of a
motor vehicle accident is dependent upon a host of
factors unrelated to the use of seatbelts, viz., vehicular
condition, time of day, traffic, signage, warning lights,
emergency circumstances, weather, road conditions,
and the conduct of other drivers. The eventuality of
an accident is not hastened or avoided by whether an
inmate is seatbelted.’’).
   Although at the time of the challenged conduct, the
Second Circuit had considered only whether the failure
to provide inmates with seat belts gave rise to a constitu-
tional violation, other federal courts had considered
whether factual scenarios involving inmates and a lack
of seat belts in addition to other factors, including dan-
gerous road conditions, distracted driving, and speed-
ing, gave rise to a claim for deliberate indifference.
Those courts largely have held that such facts do not
amount to a violation of the eighth amendment.
    For example, in Carrasquillo v. New York, 324 F.
Supp. 2d 428, 434 (S.D.N.Y. 2004), the plaintiff, an incar-
cerated inmate, brought a § 1983 claim for deliberate
indifference after he was injured while being trans-
ported to a courthouse. The plaintiff alleged that the
defendant’s conduct gave rise to a constitutional viola-
tion because the plaintiff ‘‘was handcuffed and was
not provided with a seatbelt’’ and, during transit, the
defendant ‘‘was traveling at an excessive [rate of] speed
. . . despite icy conditions.’’ (Internal quotation marks
omitted.) Id. The United States District Court for the
Southern District of New York concluded that the
alleged conduct did not amount to deliberate indiffer-
ence and dismissed the plaintiff’s claim, holding that
(1) the constitution does not guarantee an inmate’s
‘‘right to non-negligent driving by government employ-
ees,’’ (2) ‘‘[a]llegations of a public official driving too
fast for the road conditions are grounded in negligence,’’
and (3) ‘‘[the] failure to provide seatbelts to prisoners
is not a constitutional violation . . . .’’ (Internal quota-
tion marks omitted.) Id., 436–37.
   Most other federal courts that have considered the
lack of an inmate’s seat belt along with certain addi-
tional conduct have reached the same conclusion: such
conduct does not violate the constitution. See, e.g.,
Daily v. CCA-WCFA Whiteville Transportation Offi-
cers, supra, United States District Court, Docket No.
3:18-CV-0146 (WLC) (inmate’s allegations that defen-
dant failed to fasten inmate’s seat belt, drove ninety
miles per hour, followed other cars too closely, and was
distracted by his cell phone did not constitute deliberate
indifference); Uhl v. Wendy, United States District
Court, Docket No. 15 CV 6923 (VB) (S.D.N.Y. December
9, 2016) (inmate’s allegations that defendant ‘‘failed to
secure a safety belt around [him] and drove in excess
of [seventy-five] to [eighty] miles per hour’’ were ‘‘insuf-
ficient to state a claim under [§] 1983’’); Byerlein v.
Hamilton, United States District Court, Docket No.
1:09-CV-841 (PLM) (W.D. Mich. October 7, 2009) (allega-
tions that defendant failed to fasten plaintiff’s seat belt,
talked on cell phone, and disregarded warning sign
about icy conditions did not violate eighth amendment).
   In the few instances in which a federal court has
found that a constitutional violation occurred during
the transportation of an inmate, the plaintiff typically
has alleged that (1) he was not seat belted, (2) the
defendant purposefully drove in a reckless, fast, and
distracted manner, and (3) he asked the defendant
either to fasten his seat belt or to drive more safely, but
the defendant ignored such requests. To demonstrate,
in Brown v. Fortner, supra, 518 F.3d 556, on which
Judge Elgo relied in denying the defendant’s motion to
dismiss, the plaintiff, an incarcerated inmate, brought
a § 1983 deliberate indifference claim against the driver
of a prison van after he was injured while being trans-
ported to another correctional facility. Id. The plaintiff
alleged that he was fully shackled, which left him unable
to secure his own seat belt without assistance. Id.
Because of this, the plaintiff asked the defendant to
fasten his seat belt but he refused ‘‘and instead replied
with taunts.’’ Id. ‘‘Other inmates [being transported with
the plaintiff] also requested seatbelts and were
rebuffed.’’ Id. The plaintiff further alleged that the defen-
dant ‘‘[drove] in excess of the speed limit, follow[ed]
too closely to the lead van, cross[ed] over double-yellow
lines, and pass[ed] non-convoy cars when the road
markings clearly prohibited doing so. Further, [the
plaintiff] presented evidence showing that the inmates
riding in [the defendant’s] van asked him to slow down,
and [that the defendant] ignored their requests.’’ Id., 559.
The defendant moved for summary judgment, which
the United States District Court for the Western District
of Missouri denied. Id., 557.
   On appeal, the Eighth Circuit affirmed the District
Court’s denial of the defendant’s motion for summary
judgment, holding that, on the basis of the uncontested
evidence, ‘‘a reasonable jury could conclude that there
was a substantial risk of harm to [the plaintiff] and that
[the defendant] knew of and disregarded the substantial
risk [of] harm. As such, [the plaintiff] has presented
sufficient evidence that [the defendant’s] actions may
have violated the [e]ighth [a]mendment prohibition
against cruel and unusual punishment.’’ Id., 560.
   Other federal courts, when confronted with situa-
tions where an inmate either requested to be seat belted
or asked that a defendant stop driving recklessly, have
reached the same conclusion. See, e.g., Rogers v. Boat-
right, 709 F.3d 403, 408 (5th Cir. 2013) (claim of deliber-
ate indifference could survive sua sponte dismissal and
was not frivolous when officer did not provide inmate
with seat belt despite being aware of repeated past
incidents where unseatbelted inmates were injured);14
Brown v. Morgan, United States Court of Appeals,
Docket No. 94-2023, 1994 WL 610993, *1 (8th Cir. 1994)
(unpublished decision) (claim of deliberate indifference
sufficiently stated when officer refused to let inmate
wear seat belt, drove at high rate of speed in bad
weather, and laughed at and ignored inmate’s request
to slow down); Steele v. Ayotte, United States District
Court, Docket No. 3:17-CV-1370 (CSH) (D. Conn. Febru-
ary 6, 2018) (relying on Judge Elgo’s memorandum of
decision denying department’s motion to dismiss to
determine that claim of deliberate indifference was suf-
ficiently stated when officers used cell phones while
driving and denied inmate’s request to have seat belt
fastened, stating, ‘‘Why would you need a seatbelt; you
don’t believe in my driving’’ (internal quotation marks
omitted)); Williams v. Wisconsin Lock & Load Prisoner
Transports, LLC, United States District Court, Docket
No. 15 C 8090 (RWG) (N.D. Ill. August 3, 2016) (claim
of deliberate indifference sufficiently stated where
‘‘[officer] refused [inmate’s request] to properly secure
his seat belt, drove too fast for the weather conditions,
improperly used his cell phone while driving, and
slammed on the van’s breaks to avoid a collision caused
by his inattention’’ (footnote omitted)); Barela v.
Romero, United States District Court, Docket No. CIVIL
06-41 (JBDJS) (D.N.M. May 10, 2007) (eighth amend-
ment violation sufficiently stated when officer trans-
ported fully shackled inmate without seat belt, drove
erratically at high speeds, and ignored and laughed at
inmate’s requests to stop).
   Given our review of the relevant federal case law and
the particular facts of the present case—specifically,
that (1) the plaintiff was not seat belted, (2) the defen-
dant refused to acquire a larger vehicle, and (3) the
defendant drove erratically and exceeded the speed
limit—we conclude that the allegations in the plaintiff’s
complaint and the record before the court in connection
with the defendant’s motion for summary judgment do
not give rise to a claim for deliberate indifference because
no federal precedent clearly establishes that the defen-
dant’s conduct violates the constitution.15
   First, neither the United States Supreme Court nor
the Second Circuit has ever concluded that transporting
an inmate without a seat belt, in a car that is too small,
and while driving erratically and in excess of the speed
limit violates the eighth amendment. Indeed, to the con-
trary, the Second Circuit explicitly has held that trans-
porting an inmate without a seat belt is not deliberate
indifference. See Jabbar v. Fischer, supra, 683 F.3d
58–59. Although Jabbar implied that conduct in addition
to the failure to provide an inmate with a seat belt
could give rise to a constitutional violation, such general
language cannot be read as creating a clearly estab-
lished right for inmates to be seat belted and trans-
ported in accordance with safety protocols. See Ander-
son v. Creighton, supra, 483 U.S. 640 (1987) (‘‘[t]he
contours of the right must be sufficiently clear that a
reasonable official would understand that what he is
doing violates that right’’). Moreover, and contrary to
the court’s conclusion when denying the defendant’s
motion to dismiss, the fact that Jabbar v. Fischer, supra,
58, cites to Brown v. Fortner, supra, 518 F.3d 559–62,
wherein the Eighth Circuit held that the defendant’s
conduct while transporting the plaintiff gave rise to a
constitutional violation, does not clearly establish the
constitutional violation alleged in the present case. See
Jermosen v. Smith, 945 F.2d 547, 551 (2d Cir. 1991)
(declining to rely on dicta when determining whether
right was clearly established), cert. denied, 503 U.S.
962, 112 S. Ct. 1565, 1181 L. Ed. 2d 211 (1992). As noted
previously in this opinion, the facts in Fortner were
much more egregious than those alleged by the plaintiff
in the present case. In particular, in the present case,
the plaintiff neither alleged nor presented evidence that
he requested to be seat belted or requested that the
defendant slow down or drive more cautiously. There
is also no evidence that the plaintiff’s request that the
defendant procure a larger vehicle was made because
of a concern for safety instead of comfort. Conse-
quently, the Second Circuit’s reference to Fortner does
not support a conclusion that it would hold that the
defendant’s conduct in the present case is a clear viola-
tion of the plaintiff’s eighth amendment rights. Overall,
the Second Circuit’s precedent regarding the trans-
porting of inmates in vehicles does not clearly establish
that the defendant’s conduct in the present case violated
the plaintiff’s constitutional rights.
   Second, no other federal courts that have considered
factual situations similar to those at issue here have
concluded that such facts give rise to a constitutional
violation. See Weber v. Dell, 804 F.2d 796, 801 n.6, 803–
804 (2d Cir. 1986) (relying on decisions from other cir-
cuits finding similar conduct unconstitutional, even
though Second Circuit had not reached issue), cert.
denied sub nom. Monroe v. Weber, 483 U.S. 1020, 107
S. Ct. 3263, 97 L. Ed. 2d 762 (1987). In the present
case, the plaintiff alleged that the defendant drove in
disregard of the plaintiff’s safety by driving thirty miles
per hour in excess of the speed limit, making sharp
turns, and weaving in and out of traffic, all while the
plaintiff was seated in a vehicle that was too small for
his stature and was unsecured by a seat belt. Federal
courts that have had the opportunity to consider similar
facts, however, overwhelmingly have concluded that
such conduct does not constitute deliberate indiffer-
ence. See Carrasquillo v. New York, supra, 324 F. Supp.
2d 433–34 (no deliberate indifference when defendant
drove above speed limit in icy conditions with inmate
handcuffed and not seat belted); see also, e.g., Daily v.
CCA-WCFA Whiteville Transportation Officers, supra,
United States District Court, Docket No. 3:18-CV-0146
(WLC) (no deliberate indifference when defendant
drove ninety miles per hour while ‘‘blasting’’ music and
‘‘fumbling with his phone’’ with inmate handcuffed and
not seat belted); Byerlein v. Hamilton, supra, United
States District Court, Docket No. 1:09-CV-841 (PLM) (no
deliberate indifference when defendant drove above
speed limit on icy road with inmate handcuffed and not
seat belted).
  In fact, in many of these cases, the defendant’s con-
duct was arguably worse than the conduct at issue
here, given that the defendants in those cases drove
erratically in bad weather or were distracted while driv-
ing. See Daily v. CCA-WCFA Whiteville Transportation
Officers, supra, United States District Court, Docket
No. 3:18-CV-0146 (WLC); Byerlein v. Hamilton, supra,
United States District Court, Docket No. 1:09-CV-841
(PLM); Carrasquillo v. New York, supra, 324 F. Supp.
2d 433–34. Despite that worse conduct, though, each
court still concluded that such conduct did not consti-
tute deliberate indifference. See Daily v. CCA-WCFA
Whiteville Transportation Officers, supra, United
States District Court, Docket No. 3:18-CV-0146 (WLC);
Byerlein v. Hamilton, supra, United States District
Court, Docket No. 1:09-CV-841 (PLM); Carrasquillo v.
New York, supra, 433–34. Thus, this persuasive author-
ity also does not clearly establish that the defendant’s
conduct in the present case violated the plaintiff’s con-
stitutional rights.
   On the other hand, as noted previously in this opinion,
the cases on which the plaintiff relies that have reached
the contrary conclusion are readily distinguishable from
the present case. In those instances in which a federal
court has held that a defendant’s conduct while trans-
porting an inmate constituted deliberate indifference,
the inmate either asked to be seat belted or asked the
officer to slow down or stop, thereby putting the defen-
dant on notice of the danger to which the plaintiff felt
exposed, or involved officers who personally knew of
recent injuries to inmates that had resulted from the
inmates not being seat belted. See, e.g., Rogers v. Boat-
right, supra, 709 F.3d 408 (claim of deliberate indiffer-
ence could survive dismissal, even when inmate did not
request to be seat belted, when officer knew of recent
prior injuries to inmates who were not seat belted);
Brown v. Fortner, supra, 518 F.3d 556 (defendant
ignored inmates’ requests to have seat belts fastened
and to drive more safely); Brown v. Morgan, supra,
1994 WL 610993, *1 (defendant ignored inmate’s request
to be seat belted, ignored inmate’s pleas to slow down,
and laughed when he saw inmate was scared); Steele
v. Ayotte, supra, United States District Court, Docket
No. 3:17-CV-1370 (CSH) (defendants ignored inmate’s
request to be seat belted); Williams v. Wisconsin
Lock & Load Prisoner Transports, LLC, supra, United
States District Court, Docket No. 15 C 8090 (RWG)
(defendant refused to fasten inmate’s seat belt after
inmate asked why he was not belted); Barela v. Romero,
supra, United States District Court, Docket No. CIVIL
06-41 (JBDJS) (defendant, who was speeding and stop-
ping suddenly, ignored inmate’s request to stop and
laughed at inmate). In the present case, the plaintiff
never asked the defendant to fasten his seat belt or
commented on his driving. See Walker v. Schult, supra,
717 F.3d 125 (official must be actually aware of risk).
   Further, as the plaintiff admitted at oral argument
before this court, he never alleged a safety concern as
to the defendant’s conduct. See id. There is also no
evidence that the plaintiff ever told the defendant that
his concern that the assigned vehicle was too small for
him was related to any safety concern. Accordingly,
because the plaintiff never made the defendant aware
of any concerns that he had as to his safety, the present
case is distinguishable from the federal cases that have
found a constitutional violation based on a defendant’s
conduct while transporting an inmate. Thus, those cases
also do not clearly establish that the defendant’s con-
duct in the present case violated a constitutional right.
   Consequently, because no federal case has held that
facts similar to those alleged in the present case amount
to deliberate indifference, we cannot say that the defen-
dant violated a clearly established right when he trans-
ported the plaintiff without a seat belt in a vehicle that
was too small and drove over the speed limit while
making sharp turns and dipping in and out of traffic. See
id., 125–26 (in determining whether conduct violates
clearly established law, ‘‘existing precedent must have
placed the . . . constitutional question beyond
debate’’ (internal quotation marks omitted)).
   Our conclusion that federal law does not clearly
establish the right at issue in the present case, however,
does not end our qualified immunity analysis. As the
plaintiff notes in his brief, ‘‘officials can still be on notice
that their conduct violates established law even in novel
factual circumstances.’’ Hope v. Pelzer, 536 U.S. 730,
741, 122 S. Ct. 2508, 153 L. Ed. 2d 666 (2002). In rare
cases, a court can conclude that a defendant’s conduct
rises to the level of a constitutional violation despite
the fact that existing precedent has not yet held that
the conduct in question is unlawful. See id.; see also
United States v. Lanier, 520 U.S. 259, 271, 117 S. Ct.
1219, 137 L. Ed. 2d 432 (1997).
   For example, in Hope v. Pelzer, supra, 536 U.S. 734–
35, the United States Supreme Court concluded that
the defendants’ conduct, namely, handcuffing an inmate
to a hitching post in the hot sun for multiple hours
while denying him water and bathroom breaks and
taunting him, was a clear and obvious violation of the
eighth amendment, despite the lack of precedent involv-
ing similar facts. Similarly, in Taylor v. Riojas,      U.S.
    , 141 S. Ct. 52, 53, 208 L. Ed. 2d 164 (2020), an inmate
spent six days in two different cells, the first of which
was covered ‘‘in massive amounts of feces’’ and the
second of which was frigidly cold and overflowing with
raw sewage. (Internal quotation marks omitted.) The
Supreme Court held that the inmate had an obvious
constitutional right to be free from ‘‘deplorably unsani-
tary conditions,’’ despite the lack of precedent concern-
ing similar facts, because ‘‘no reasonable correctional
officer could have concluded that . . . it was constitu-
tionally permissible to house [the inmate] in such
deplorably unsanitary conditions for such an extended
period of time.’’ Id., 53–54.
   The plaintiff thus argues that, despite the lack of any
precedent finding a constitutional violation in situations
similar to those alleged here, we still can conclude that
the defendant’s conduct in the present case constitutes
deliberate indifference. We are not persuaded. The facts
alleged here—specifically, that the plaintiff was injured
in a car accident after the defendant neglected to seat
belt the plaintiff, transported him in a vehicle that was
too small, and drove in excess of the speed limit while
making sharp turns and weaving in and out of traffic—
are far less egregious than those alleged in Hope and
Taylor, where inmates were treated in ways that were
‘‘antithetical to human dignity.’’ Hope v. Pelzer, supra,
536 U.S. 745. Thus, we cannot say that the defendant’s
conduct in the present case gave rise to a constitutional
violation that should have been readily obvious to the
defendant despite the lack of precedent declaring such
conduct unlawful.
   This is particularly true given that both the United
States Supreme Court and the Second Circuit have held
that conduct far worse than that alleged here was not
so obvious as to constitute an eighth amendment viola-
tion in the absence of existing precedent. See, e.g.,
Taylor v. Barkes, 575 U.S. 822, 822–23, 826–27, 135 S.
Ct. 2042, 192 L. Ed. 2d 78 (2015) (defendants who failed
to implement suicide prevention protocols, which alleg-
edly led to arrestee’s suicide, were entitled to qualified
immunity because ‘‘[n]o decision of this [c]ourt estab-
lishes a right to the proper implementation of adequate
suicide prevention protocols’’); Crawford v. Cuomo,
721 Fed. Appx. 57, 60 (2d Cir. 2018) (defendant who
sexually abused inmates was entitled to qualified immu-
nity, despite ‘‘repugnant and intolerable’’ conduct,
because ‘‘unconstitutional nature of [the defendant’s]
abuse was not clearly established’’ at time abuse
occurred). Therefore, given that the present case
involved a car accident with circumstances under which
no federal court has found an eighth amendment viola-
tion, we decline to conclude, in light of the lack of
existing relevant precedent, that the defendant’s con-
duct was so bad as to constitute an obvious violation
of the plaintiff’s eighth amendment rights.
   We are also not persuaded by the plaintiff’s con-
tention that, despite the lack of any relevant federal
precedent, the defendant had fair notice that his con-
duct violated the constitution because the plaintiff was
unsecured by a seat belt despite the defendant’s knowl-
edge of a department policy which states that ‘‘[t]rans-
portation staff and each inmate in all vehicles . . .
shall use seat belts while en route.’’ Conn. Dept. of
Correction, Administrative Directive 6.4 (19) (A) (effec-
tive November 13, 2012). As noted previously in this
opinion, the failure to seat belt an inmate does not
constitute deliberate indifference. This is true even
when the law requires the use of seat belts. See also
Carrasquillo v. New York, supra, 324 F. Supp. 2d 438
(fact that New York law requires seat belts on buses
was irrelevant to inmate’s deliberate indifference claim).
  Accordingly, because the defendant’s conduct did not
violate a clearly established constitutional right and
because his conduct also was not severe enough to
constitute an obvious constitutional violation in the
absence of such clearly established law, the plaintiff’s
factual allegations in the present case do not give rise to
a constitutional violation. The plaintiff’s claim, instead,
sounds in negligence. See, e.g., Hill v. Shobe, 93 F.3d
418, 421 (7th Cir. 1996) (‘‘[a]llegations of a public official
driving too fast for the road conditions are grounded in
negligence’’); White v. New York, United States District
Court, Docket No. 10 CIV. 8689 (RJH) (S.D.N.Y. Novem-
ber 22, 2011) (‘‘a negligence claim arising from one
individual’s careless conduct toward another is purely
a matter of state tort law’’); Carrasquillo v. New York,
supra, 324 F. Supp. 2d 436 (constitution does not guar-
antee inmate’s right ‘‘to non-negligent driving by govern-
ment employees’’). We decline to elevate what is essen-
tially a common-law tort claim to a constitutional violation
under § 1983. See Parratt v. Taylor, 451 U.S. 527, 544,
101 S. Ct. 1908, 68 L. Ed. 2d 420 (1981) (declining to
adopt reasoning that could allow ‘‘any party who is
involved in nothing more than an automobile accident
with a state official [to] allege a constitutional violation
under § 1983’’), overruled on other grounds by Daniels
v. Williams, 474 U.S. 327, 106 S. Ct. 662, 88 L. Ed. 2d
662 (1986).
   In sum, because no federal case has held that the facts
alleged in the present case give rise to a constitutional
violation, it is not clearly established that the defen-
dant’s conduct violated the plaintiff’s eighth amend-
ment right against cruel and unusual punishment. More-
over, the defendant’s conduct also is not so egregious
as to constitute an obvious constitutional violation in
the absence of existing precedent involving similar facts.
Accordingly, the defendant is entitled to qualified immu-
nity and the court erred in holding otherwise.16
  The judgment is reversed and the case is remanded
with direction to grant the defendant’s motion for sum-
mary judgment and to render judgment thereon for the
defendant.
      In this opinion the other judges concurred.
  1
     Although the plaintiff originally brought this action against both the
defendant and Captain Jon Doe, Doe never was identified, never properly
served, and has not appeared in this action. Accordingly, Doe is not partici-
pating in this appeal, and the appeal is brought only on behalf of the defen-
dant.
   2
     As a general rule, ‘‘[t]he denial of a motion for summary judgment . . .
is an interlocutory ruling, and, accordingly, not a final judgment for purposes
of appeal.’’ (Internal quotation marks omitted.) Brown & Brown, Inc. v.
Blumenthal, 288 Conn. 646, 653, 954 A.2d 816 (2008). The denial of a defen-
dant’s motion for summary judgment on the basis of qualified immunity,
however, is an exception to this rule and is an appealable final judgment.
See Morgan v. Bubar, 115 Conn. App. 603, 608–609, 975 A.2d 59 (2009).
Accordingly, the defendant’s claim that he is entitled to qualified immunity
is properly before this court. See id.
   3
     While this appeal was pending, the plaintiff was extradited to New York
and is now incarcerated in a correctional facility there.
   4
     According to a department administrative directive, which was attached
to the defendant’s motion for summary judgment, a black box is ‘‘[a] lockable
plastic cover designed to limit tampering with a handcuff locking mecha-
nism.’’ Conn. Dept. of Correction, Administrative Directive 6.4 (3) (A) (effec-
tive November 13, 2012).
   5
     The driver of the other car was uninjured in the crash.
   6
     The eighth amendment to the United States constitution provides:
‘‘Excessive bail shall not be required, nor excessive fines imposed, nor
cruel and unusual punishments inflicted.’’ (Emphasis added.) U.S. Const.,
amend. VIII.
   7
     Title 42 of the United States Code, § 1983, provides in relevant part:
‘‘Every person who, under color of any statute, ordinance, regulation, cus-
tom, or usage, of any State or Territory or the District of Columbia, subjects,
or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceeding
for redress, except that in any action brought against a judicial officer for
an act or omission taken in such officer’s judicial capacity, injunctive relief
shall not be granted unless a declaratory decree was violated or declaratory
relief was unavailable. . . .’’
   8
     On April 12, 2016, the plaintiff filed a motion to amend and an amended
complaint. The motion to amend, however, was never ruled on by the court.
Accordingly, the June 23, 2014 revised complaint is the operative complaint
in this action.
   9
     In the operative complaint, the plaintiff also pleaded a state common-
law recklessness claim (count four), alleging that the defendant had acted
wantonly and recklessly when transporting him. The plaintiff later aban-
doned that claim in his objection to the defendant’s motion for summary
judgment, stating, ‘‘[the plaintiff] is not suing the [defendant] . . . pursuant
to [Connecticut] common law . . . . [The plaintiff] is suing [the defendant]
pursuant to 42 U.S.C. § 1983 . . . .’’ (Emphasis added.) Accordingly, that
claim was not argued before the trial court and is not before us on appeal.
   The operative complaint further pleaded two counts (counts one and
three) against Doe. As explained in footnote 1 of this opinion, however,
Doe has never participated in this action. Accordingly, these counts also
were not argued before the trial court and, thus, are not before us on appeal.
   10
      The defendant also argued in his motion for summary judgment that
the plaintiff had failed to exhaust his administrative remedies before bringing
the underlying action. In ruling on the defendant’s motion for summary
judgment, the court concluded that the plaintiff had exhausted his adminis-
trative remedies, and the defendant does not challenge that ruling in this
appeal.
   11
      At the hearing on the defendant’s motion for summary judgment, the
plaintiff did not argue that the defendant was not entitled to qualified immu-
nity because he had been sued in his personal capacity. The plaintiff also
does not make that argument on appeal. Therefore, we need not consider
that claim. We do note, however, that the Second Circuit has held that
‘‘qualified immunity shields a defendant official sued in his individual
capacity from liability for civil damages . . . .’’ (Emphasis added; internal
quotation marks omitted.) Frank v. Relin, 1 F.3d 1317, 1327–28 (2d Cir.),
cert. denied, 510 U.S. 1012, 114 S. Ct. 604, 126 L. Ed. 2d 569 (1993).
   12
      To the extent that, in his brief, the plaintiff frames the alleged constitu-
tional right at issue as a right to be free from an unreasonable and substantial
risk of harm, we conclude that such a description is too broad. See Escondido
v. Emmons, U.S. , 139 S. Ct. 500, 503, 202 L. Ed. 2d 455 (2019) (‘‘clearly
established right must be defined with specificity’’). Accordingly, we have
narrowed the plaintiff’s description of the constitutional right at issue.
   13
      See footnote 7 of this opinion.
   14
      We note that the United States Court of Appeals for the Fifth Circuit
solely decided in this case that the inmate’s deliberate indifference claim
was not frivolous. Rogers v. Boatright, supra, 709 F.3d 409. The court did
not specifically decide whether the inmate’s allegations sufficiently stated
a claim of deliberate indifference or whether the inmate’s claim could survive
a motion for summary judgment. Id. (‘‘[w]e . . . express no opinion on the
ultimate merits of [the inmate’s] claim’’).
   15
      We recognize that for a right to be clearly established, that right must
have been clearly established at the time of the challenged conduct. See
Braham v. Newbould, supra, 160 Conn. App. 302. In the interest of a full
analysis, however, we have reviewed cases that were decided both before
and after the challenged conduct in the present appeal. Even when consider-
ing cases that were decided after the conduct at issue here, we still conclude
that the defendant’s conduct did not give rise to a clear constitutional viola-
tion.
   16
      This conclusion renders it unnecessary for us to consider the defendant’s
alternative ground for reversal, namely, that the court erred in (1) determin-
ing there were material facts in dispute, (2) misstating ‘‘the standard for [a]
qualified immunity analysis,’’ and (3) defining the plaintiff’s alleged constitu-
tional right too broadly.